Citation Nr: 1436188	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  12 13-155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability due to right knee synovitis.

2.  Entitlement to service connection for a bilateral hip disability due to right knee synovitis.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 30, 1985, to November 29, 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2011 and September 2011 rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009).  
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims must be remanded to obtain pertinent, outstanding VA records.

The Veteran's back and hip disabilities must be re-examined because the July 2012 VA examination is inadequate. 

The evidence suggests that the Veteran's current psychiatric disorder may be related to military sexual trauma during service.  However, as the evidence of record is insufficient to decide the claim, VA examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete treatment records from:

a. SE Louisiana Veterans HCS from April 2012;
b. Biloxi Domiciliary from January 2012;
c. Alexandria VAMC from May 2011;
d. Shreveport VAMC from July 2011;
e. Jackson VAMC from July 2013; and
f. Bay pines VAMC from July 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination of his back and hips by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back and hip disabilities were (i) caused by or (ii) aggravated by the Veteran's service-connected right knee synovitis.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to diagnose any current psychiatric disorders, to include PTSD.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder other than PTSD is related to active duty service.

The examiner is also to provide an opinion as to whether it is at least as likely as not that the evidence indicates that military sexual trauma occurred; and, if so, whether PTSD is related to the trauma.


The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

